—Judgment unanimously affirmed without costs. Memorandum: Plaintiff appeals from two judgments entered upon a jury verdict in favor of defendants dismissing the complaint in this medical malpractice action. Plaintiff alleges that defendants negligently failed to diagnose the illness of decedent so as to prevent her death. The jury verdict in favor of defendants is based on legally sufficient evidence and is not against the weight of the evidence. Factual issues were presented by the conflicting testimony of expert witnesses, and we decline to disturb the jury’s resolution of those issues (see, Mayer v Oswego County Ob-Gyn, 207 AD2d 985, 986). (Appeal from Judgment of Supreme Court, Erie County, Mintz, J.—Malpractice.) Present—Pine, J. P., Hayes, Callahan, Doerr and Boehm, JJ.